DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of the restriction requirement in the reply filed on 10/31/22  is acknowledged.  The traversal is on the ground(s) that there would be not serious burden to the examiner to examine the additional claim.  This is found persuasive, and thus the requirement is removed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 8, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of these claims, the intended structural/functional purpose of the claimed limitations is unclear and not fully understood in the context of the claim language.  What structural/functional purpose is served by these particular claimed limitations in helping to achieve the aims of the invention?
In claim 8, there is a lack of antecedent basis for “the shape memory alloy”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider, US Patent Application Publication 2016/0321894A1.  (See figures 5, 7, 11, 18, and 19, as well as [0049]).  As in claim 1, an electronic article surveillance tag, comprising a tag body member; a connecting member having a pin portion (309, 607, 750, 309’)  releasably engageable with the tag body member, wherein the pin portion extends along a first axis; a locking member attached to the tag body member and configured to receive the pin portion to lock the connecting member to the tag body member, wherein the locking member includes a clutch mechanism movable parallel to the first axis between a first position in fixed engagement with the pin portion and corresponding to a locked state and a second position corresponding to an unlocked state that allows detachment of the pin portion from the locking member, the clutch mechanism including a plunger member (333, 832, 990) formed from a non-ferromagnetic material and having a first contact surface; an unlocking member slidably engaged with the tag body member and moveable along a second axis perpendicular to the first axis between a locked position and an unlocked position, wherein the unlocking member includes a second contact surface that contacts the first contact surface during movement between the locked position and the unlocked position to move the clutch mechanism between the first position corresponding to the locked state and the second position corresponding to the unlocked state; and an actuator (103, 205, 635, 339’) connected to the unlocking member and configured to move the unlocking member from the locked position to the unlocked position.  As in claim 2, the unlocking member includes a wedge member, wherein the second contact surface comprises an angled surface relative to the first axis (see figure 11, for instance).  As in claim 3, the first contact surface of the plunger member comprises an angled surface relative to the first axis.  As in claim 4, the first contact surface of the plunger member comprises an angled surface relative to the first axis.  As in claim 5, an electrical circuit configured to energize the actuator to move the unlocking member from the locked position to the unlocked position (109, 209—see [0085]).  As in claim 9, a spring member between the actuator and the tag body member to bias the actuator to move the unlocking member to the locked position (see figures, figure 11 for instance).  As in claim 10, the tag body member includes a well portion defining a cavity, wherein the clutch mechanism is movable within the cavity, and further comprising a spring member between the clutch mechanism and the well portion to bias the clutch mechanism to move to the first position corresponding to the locked state (see figures, figure 11 for instance).  As in claim 11, the actuator comprises an electrical controller.  As in claim 15, the tag body member and the connecting member are connected in a unitary housing.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider.
Each of the limitations of these claims may not be explicitly taught by Schneider, such as the receiver coil of claim 6, the actuator of claim 1 being shape memory alloy wire of claims 7 and 8, where the actuator claim 1 includes a magnetic induction coil of claim 12, the actuator including an antenna and circuit that converts wireless signals to energy of claim 13, or the actuator including a motor and lead screw as in claim 14.  However, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Reasons for including such elements in the device of Schneider may include alternative equivalent designs of the circuitry and/or actuator resulting from routine experimentation that would have achieved the same overall objective in alternative ways, within the scope of the inventive concept of Schneider. Note with respect to claim 13, the wireless signal disclosed in Schneider is considered to at least broadly convert the signal into energy by virtual of the fact that it does convey a non-wireless signal through the circuitry based on the wireless signal, in the conventional manner, and this non-wireless signal must be comprised of a minimum amount of energy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675